Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 1-2 in the reply filed on 1/6/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

EXAMINER'S AMENDMENT
This application is in condition for allowance except for the presence of claims 3-5 directed to a system non-elected without traverse.  Accordingly, claims 3-5 have been cancelled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Cancel claims 3-5.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Bailey US 7229273, Sreenivasan et al US 7186483, and Choi et al US 6873087 are considered the closest prior art of record.  First, as supporting evidence, it is known in the art to tilt and tip the angle of printing heads in imprint lithography processes (see Lu et al US 2009/0140445, [0029]).  Bailey teaches an imprint lithography template and a process for use in micro and nano imprint lithography processes (abstract), wherein overlay marks are present (Fig. 6) and the process is directed towards changes and corrections needed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NATHAN T LEONG/Primary Examiner, Art Unit 1715